Citation Nr: 1114830	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-11 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; Veteran's spouse



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Travel Board hearing in November 2010.  A transcript of which is of record. 

The issue of a total disability rating of individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, his low back disorder is etiologically related to his period of active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disability, namely a compression fracture at T12, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required as any error with regard to the service connection claim concerning the duty to notify and assist are rendered harmless.

Merits of the Claim

The Veteran contends that his low back disorder is etiologically related to an in-service back injury.  With resolution of the doubt in favor of the Veteran, the Board finds the evidence is in equipoise and the Veteran's claim is granted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's service treatment records show multiple instances of complaints of back pain in October 1954, November 1954, and March 1956.  

Post-service treatment records show that the Veteran had a several month history of back pain in August 2001.  In October 2003, the Veteran underwent surgery for degenerative disc disease of the lumbar spine.  Additional treatment records from 2006 to 2008 show reports of low back pain, specifically pseudoarthritis at L4-5, status post lumbar fusion.

The Veteran submitted a letter from his physician, G.Y., M.D., dated in July 2008.  Dr. G.Y. stated that the Veteran has a long history of back pain and had an in-service back injury.  He noted that there was evidence on the Veteran's x-rays and MRI evaluation of a compression fracture at the T12-L1 level.  Dr. G.Y. opined that "this fracture is old, and although dating of this fracture is impossible, it is very likely that this compression fracture is a result of his injury in 1954.  This compression fracture has possibly contributed to the other problems [the Veteran] has had in his low back."  He concluded that in his opinion "there is certainly enough evidence to conclude that [the Veteran] did suffer a back injury while in the service that has caused years of back pain along with documented medical evidence of back injury."

In September 2008, the Veteran submitted a letter from his physician, J.L., M.D., in support of his claim for service connection.  Dr. J.L. stated that the Veteran fell while on active duty and "it is entirely possible that in this fall [the Veteran] could have sustained a compression fracture of the T12 vertebra."  He noted that diagnostic studies during the Veteran's period of service were limited and of poor quality and he reiterated his opinion that the Veteran "probably had a compression fracture of the T12 vertebra 54 years ago and that [it] had been unrecognized all of this time."     

The Veteran underwent a VA examination in November 2008.  The VA examiner concluded that it was less likely than not that the Veteran's current back disability was related to service given the 30 years between the Veteran's in-service injury and his current complaints.  

The Veteran testified at a Board hearing in November 2010.  He stated that he injured his back during service and had experienced symptoms of back pain since that time.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 
12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As the evidence of record demonstrates that the Veteran has a current low back disability and was treated for low back in service, he remaining question on appeal is whether the competent medical evidence of record shows a relationship between the two.  Here, the Board finds that the evidence is in equipoise and with resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.  

First, the Veteran has credibly testified that he has experienced similar low back pain since service.  It is noted that the Veteran is competent to attest to his observations of his disability, such as the onset of low back pain and continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Additionally, the record contains two medical opinions that support a link between the Veteran's low back disability and his period of active service and one opinion that finds a link unlikely.  All opinions are support by a rationale and each opinion appears to be based the findings observed during the examination and the Veteran's reported history.  The Board finds no medical opinion is more probative than the other opinion.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the competent medical evidence is at least in equipoise with regard to the nexus element, the Board will resolve any doubt in the Veteran's favor and find that the current low back disability is related to service.  38 U.S.C.A. § 5107, 38 C.F.R. 
§§ 3.102.  Accordingly, as all 3 elements of a service connection claim have been met, the Veteran's claim for service connection for a low back disability is granted. 


ORDER

Entitlement to service connection for a low back disorder, namely a compression fracture at T12, is granted.  


REMAND

The Veteran has alleged that he is unable to work, and therefore entitled to a TDIU due to his service-connected disorders.  Given the Board's decision above to grant service connection for a low back disorder, the RO must first assign a rating for the Veteran's low back disorder, pursuant to the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The RO must then ascertain if the Veteran meets the schedular requirements for a TDIU, and if he is, in fact, unemployable as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the Veteran is in receipt of any VA, non- VA, or other relevant medical or lay information which is not presently of record, which support his claim for TDIU.  He should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO should then obtain these records and associate them with the claims folder.  In accordance with 38 C.F.R. 
§ 3.159(e), the appellant must be notified of any inability to obtain these records.

2. The AMC/RO shall assign the Veteran a disability rating for his PTSD in accordance with the Schedule.  The RO shall then determine if the Veteran meets the schedular criteria for a TDIU rating, pursuant to 38 C.F.R. § 4.16(a).  Even if the disability thresholds have not been met, consider if the Veteran is "unemployable by reason of service-connected disabilities, "and whether to submit the claim to the director of VA Compensation and Pension Service for "extraschedular consideration." 38 C.F.R. § 4.16(b).  

3. Schedule the Veteran for a TDIU examination.  The following considerations will govern the examination.

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. The examiner should opine if it is at least as likely as not (i.e., a 50% or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.  The examiner should also opine if it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the claim for a TDIU.  If any such action does not resolve the claim, the AMC/RO shall issue the Veteran and his representative a supplemental statement of the case.  After allowing an appropriate time for a response, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


